Name: Commission Regulation (EEC) No 3541/88 of 15 November 1988 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: political geography;  wood industry;  tariff policy
 Date Published: nan

 16. 11 . 88 Official Journal of the European Communities No L 310/7 COMMISSION REGULATION (EEC) No 3541/88 of 15 November 1988 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia 32 536 tonnes, above ,which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; weheras the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regarde to the Coperation Agreement beween the European Economic Community and the Socialist Federal Republic of Yugoslavia ^), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 4186/87 of 21 December 1987 establishing ceilings and Community surveillance for imports of certain products originating in Yugoslavia (1988) (2), and in particular Article 1 thereof, Whereas the abovementioned Protocol 1 and Article 15 of the Cooperation Agreement provide that the products listed in Article 1 hereto are imported exempt of customs duty into the Community, subject to the annual ceiling of HAS ADOPTED THIS REGULATION : Article 1 From 19 November to 31 December 1988, the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the following products originating in Yugoslavia : Order No CN code Description 01.0100 4410 Particle board ¢ and similar board of wood or other ligneous I \ materials ; whether or not agglomerated with resins or other I organic binding substances Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 41 , 14. 2. 1983, p. 2. 2) OJ No L 400, 31 . 12. 1987, p. 6.